Citation Nr: 1521967	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  07-11 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement of a survivor to payment of burial benefits, plot allowance, and interment allowance following the death of the decedent.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The decedent served on active duty in the Philippine Scouts from May 1946 to April 1949.  The appellant asserts that the decedent also served with the Philippine Armed Forces under the Guerrilla Affairs Unit from December 1942 to April 1946.  The decedent died in March 2005.  The appellant is a daughter of the decedent.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In that decision, the RO denied entitlement to burial benefits, plot allowance, and interment allowance following the death of the decedent.  

In October 2008, the Board remanded the appeal for further development.  The case returned to the Board where it was denied in a December 2011 decision.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court).   In September 2014, the Court issued a memorandum decision vacating the December 2011 Board decision and remanding the appeal.  The appeal has now returned to the Board for additional appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant's claim for burial benefits, plot allowance, and interment allowance was denied by the Board in a December 2011 decision.  The Board determined that the evidence did not establish the necessary qualifying service with the Philippine Scouts or the Philippine Commonwealth Army in support of the Armed Forces of the United States for eligibility for burial benefits.  The Board's decision was based on information received from the Records Administration Center in 1952 and the National Personnel Records Center (NPRC) in February 2010 establishing that the Veteran did not have qualifying service as a member of the Philippine Scouts or Philippine Commonwealth Army, to include the recognized guerrillas, in the service of the United States Armed Forces.  

In its September 2014 memorandum decision, the Court found that the Board erred in seeking verification of the decedent's military service from the NPRC.  Instead, in accordance with the Court's recent decision in Tagupa v. McDonald, 27 Vet. App. 95 (2014), the Board should have requested verification of the decedent's service from the Department of the Army or other relevant service department.  Therefore, the case must be remanded to allow for proper verification of the decedent's service.

Accordingly, the case is REMANDED for the following action:

1.  Forward the documents provided by the appellant regarding the decedent's military service to the appropriate service department (as separate from the NPRC) and request verification of whether the decedent had service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.  All requests and responses should be documented in the claims file.
 
2.  Thereafter, if the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




